     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

CHRISTOPHER SHORTER,

            Plaintiff,

v.                                                Case No.
                                                   4:19-cv-108-WS-CAS

WILLIAM BARR, in his capacity as
Attorney General of the United States,
et al,

          Defendant.
____________________________________/

      DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND
                   AMENDED COMPLAINT

      Plaintiff, a transgender female and former Federal Bureau of Prisons (BOP)

inmate brings the instant action pursuant to the Rehabilitation Act and Bivens. Doc.

43. Plaintiff claims that the Rehabilitation Act was violated when she did not

receive gender affirming surgery while housed in BOP. Doc. 43. Plaintiff also

claims that BOP officials were deliberately indifferent to her serious medical needs

in violation of the Eighth Amendment. Doc. 43.

                  STATEMENT OF PLAINTIFF’S CLAIMS

      On August 23, 2019, Plaintiff, a former BOP inmate filed her Second

Amended Complaint alleging that while housed in a BOP facility in Southern Florida

that the Rehabilitation Act was violated concerning denial of gender affirming
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 2 of 28



surgery and that her Eighth Amendment Constitutional Rights were also violated.

Doc 43. Plaintiff has been diagnosed with gender dysphoria. Doc. 43. Plaintiff

sued William Barr in his official capacity in relation to her Rehabilitation Act claim.

Doc. 43. Plaintiff brings the alleged Eighth Amendment violation claim pursuant

to Bivens against John Doe #1, John Doe #2, and Ian Connors alleging that they were

deliberately indifferent to her serious medical needs in violation of the Eighth

Amendment. Doc. 43.

      Ian Connors is the National Inmate Appeals Administrator. The gravamen

of Plaintiff’s complaint against Connors is that Connors “participated upon

information and belief” in the denial of Plaintiff’s appeal of administrative remedy

908238-A1 and 933147-A1. Doc. 43. Plaintiff also claims based on “information

and belief” that Connors participated in teleconferences involving the Transgender

Clinical Care Team (TCCT). Doc 43.

                       MOTION TO DISMISS STANDARD

      Although the Plaintiff need not submit detailed facts of every part of her

complaint, she must provide more than statutory or constitutional labels and

statements of legal conclusions in order to prove that he is entitled to relief. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555, (2007). To survive a Rule 12 (b)(6)

motion to dismiss, the Plaintiff must state sufficient facts so that a claim for relief is

plausible on its face. Id. at 570. While all factual allegations are taken as true, a


                                            2
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 3 of 28



court is not required to take as true legal conclusions masked as factual allegations.

Ashcroft v. Iqbal, 556 U.S. 662, 677, (2009). Where these factual allegations do no

more than infer the mere possibility of misconduct the threshold of plausibility that

would give rise to an entitlement for relief has not been met. Id. at 679. The

pleading standard requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Id. at 678. A plaintiff must assert, “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

      Assuming all of the factual allegations in the Plaintiff’s Second Amended

Complaint to be true, a Rehabilitation Act action is not available to remedy her

complaints.   Likewise, a Bivens action is not available to remedy Plaintiff’s

complaints, even if it were, Connors alleged conduct did not rise to the level of a

constitutional violation, much less a violation of clearly established law. See Iqbal,

556 U.S. at 679 (2009).

                                   ARGUMENT

      This court should dismiss Plaintiff’s claims because (1) the Rehabilitation Act

clearly excludes individuals in the Plaintiff’s position; (2) the court lacks personal

jurisdiction concerning Defendant Connors; (3) no Bivens remedy is available here

because Plaintiff’s claim presents a new context for which the Supreme Court has

never extended an implied remedy under the Constitution, alternative processes


                                          3
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 4 of 28



preclude a Bivens remedy, and other special factors counsel hesitation in extending

Bivens; and (4) Defendant Connors is entitled to qualified immunity on all claims.

      1.     Rehabilitation Act excludes individuals in Plaintiff’s position.

      Plaintiff has been diagnosed with gender dysphoria. Doc. 43. Plaintiff

brings a Rehabilitation Act claim against Barr, claiming that BOP officials refused

to reasonably accommodate Plaintiff and refused to provide Plaintiff with medically

necessary care including surgery.        Doc. 43.      Plaintiff’s Second Amended

Complaint shows that Plaintiff received medical treatment so it appears that the crux

of Plaintiff’s complaint against Barr is that BOP did not perform gender affirming

surgery on Plaintiff. Doc. 43.

      Plaintiff claims that she has been qualified as an individual with a disability

as defined by section 705(20) of the Rehabilitation Act.             Doc. 43.     The

Rehabilitation Act states that “[n]o otherwise qualified individual with a disability

in the United States…shall, solely by reason of her or his disability, be excluded

from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance or under any

program or activity conducted by any Executive agency or by the United States

Postal Service.” 29 U.S.C. section 794.

      The general definition of “disability” for Rehabilitation Act purposes is “a

physical or mental impairment that substantially limits one or more major life


                                          4
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 5 of 28



activities of such individual[.]”     42 U.S.C. section 12102(1).         “Major life

activities” include operation of a major bodily function.          42 U.S.C. section

12102(2)(B). At first blush, gender dysphoria would appear to fall under the

general definition of disability. However, the question in this case, is whether

Plaintiff is an “otherwise qualified individual with a disability” as defined in the

Rehabilitation Act. The Rehabilitation Act specifically exempts “gender identity

disorders not resulting from physical impairments” from the definition of disability.

29 U.S.C. section 705(20)(F). The term “gender identity disorder” was replaced by

the term “gender dysphoria” in the Diagnostic and Statistical Manual of Mental

Disorders (“DSM”) in 2013, with the publication of the fifth edition (“DSM-5”).

      To be sure, there is disagreement as to whether gender dysphoria falls into the

Rehabilitation Act’s categorical exclusion among the few courts that have discussed

the issue. See Parker v. Strawser Constr., Inc., 307 F. Supp. 3d 744, 753-54 (S.D.

Ohio 2018) (gender dysphoria not resulting from physical impairment is within the

ADA’s exclusionary language); Michaels v. Akal Sec., Inc., No. 09-CV-01300-

ZLW-CBS, 2010 WL 2573988, at *6 (D. Colo. June 24, 2010) (gender dysphoria is

a gender identity disorder and therefore excluded); Blatt v. Cabela’s Retail, Inc., No.

5:14-CV-04822, 2017 WL 2178123, at *3 (E.D. Pa. May 18, 2017) (gender

dysphoria resulting in substantial limits on major life activities falls outside the

ADA’s exclusionary language); Doe v. Massachusetts Dep’t of Correction, No.


                                          5
       Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 6 of 28



CV 17-12255-RGS, 2018 WL 2994403, at *6 (D. Mass. June 14, 2018) (drawing a

distinction between gender identity disorder and gender dysmorphia and suggesting

that there may be a physical etiology underlying gender dysmorphia sufficient to

take it out of “not resulting from physical impairments” category); John Doe v.

Northrop Grumman Systems Corporation, 2019 WL 5390953 (this court concludes

that a condition of “gender dysphoria” (formerly described as a “gender identity

disorder”) that does not result from a physical impairment is expressly excluded

from the definition of disabilities covered by the Americans with Disabilities Act).

However, the undersigned has not found a federal court of appeal that has ruled on

the issue to date. Nonetheless, based on the plain reading of the Rehabilitation Act,

gender dysphoria is excluded.

       However, even assuming the Rehabilitation Act encompasses gender

dysphoria claims, Plaintiff failed to file a timely administrative complaint with the

DOJ.

             a.   Rehabilitation Act Administrative Remedy Process

       The Department of Justice (DOJ) has specifically established an

administrative process for the assertion and investigation of complaints regarding

alleged violations of the Rehabilitation Act in correctional facilities that are in

addition to the BOP administrative remedy process. See 28 C.F.R. section 39.170.

The DOJ, which includes the BOP, promulgated extensive compliance procedures


                                         6
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 7 of 28



for any allegations of disability or accessibility discrimination under Section 504,

which include complaint investigation, conciliation, and appeal, with a hearing

before an administrative law judge. 28 C.F.R. section 39.170. The complaints are

processed by the Director of the Equal Employment Opportunity Office at the DOJ.

28 C.F.R. section 39.170(d)(4). Before filing a complaint with the DOJ pursuant to

section 39.170, a federal inmate must first exhaust the BOP administrative remedy

process set forth in 28 C.F.R. section 542.10 et seq.        See 28 C.F.R. section

39.170(d)(1)(ii).

      “Complaints shall be filed within 180 days of the alleged act of discrimination,

except that complaints by inmates of Federal penal institutions shall be filed within

180 days of the final administrative decision of the BOP under 28 CFR part 542.”

28 C.F.R. section 39.170(d)(3).

             b.     Exhaustion of DOJ’s Procedures Is Required

      The Supreme Court “has acknowledged the general rule that parties exhaust

prescribed administrative remedies before seeking relief from the federal courts.”

McCarthy v. Madigan, 503 U.S. 104, 144-45 (1992), superseded by statute as

recognized by, Woodford v. Ngo, 548 U.S. 81, 84-85 (2006). In Jones v. Bock, 549

U.S. 199, 216 (2007), the Court ruled that “failure to exhaust is an affirmative

defense under the PLRA [Prison Litigation Reform Act], and that inmates are not

required to specially plead or demonstrate exhaustion in their complaints.”


                                          7
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 8 of 28



However, in the instant case, Plaintiff pled that he exhausted his administrative

remedies.

      Exhaustion of a federal agency’s administrative process is required prior to

filing a civil action. McGuiness v. U.S. Postal Serv., 744 F.2d 1318, 1322 (7th Cir.

1984) (dismissing Rehabilitation Act claim for failure to exhaust administrative

remedies); 28 C.F.R. section 39.170(d)(1)(ii). Exhaustion of both the BOP and

DOJ processes is required here. See Cardenas-Uriarte v. United States, No. 14-cv-

747-JPG-PMF, 2015 WL 516316, at *4 (S.D. Ill. Sept. 1, 2015) (adopting Rep. &

Rec.) ([p]laintiff’s failure to exhaust the DOJ disability discrimination complaint

process…demonstrate[s] that [the] Rehabilitation Act claim must be dismissed); see

also Cooke v. U.S. Bureau of Prisons, 926 F. Supp. 2d 720, 734 (E.D.N.C. 2013)

(dismissing plaintiff’s Rehabilitation Act claim for failure to exhaust the DOJ’s

administrative process); Crowder v. True, No. 91 C 7427, 1993 WL 532455, at *5-

6 (N.D. Ill. Dec. 21, 1993) (plaintiff must exhaust administrative remedies for

Rehabilitation Act claim), reconsideration granted in part on other grounds, 845 F.

Supp. 1250 (1994), aff’d on appeal on other grounds, 74 F.3d 812 (7th Cir. 1996);

Gambino v. Hershberger, No. TDC-17-1701, 2019 WL 1300856, at *10 (D. Md.

Mar. 20, 2019) (all circuits ruling on the issue have held that the exhaustion

requirement of the PLRA applies to claims brought under the Rehabilitation Act).

In summary, a plaintiff who fails to exhaust their DOJ administrative remedies must


                                         8
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 9 of 28



suffer the consequences of dismissal if they want to pursue their claim under the

Rehabilitation Act.

      2.     The court lacks personal jurisdiction concerning Defendant
             Connors.
      A court considers two questions in resolving whether personal jurisdiction

exists. First, the court determines whether the exercise of jurisdiction is appropriate

under the forum state’s long-arm statute. Melgarejo v. Pycsa Pan., S.A., 537 Fed.

Appx. 852 (11th Cir. 2013). Second, the court examines whether the exercise of

personal jurisdiction over the defendant would violate the Due Process Clause of the

Fourteenth Amendment to the United States Constitution. Id. The Due Process

Clause requires that the defendant have minimum contacts with the forum state and

that the exercise of jurisdiction over the defendant does not offend traditional notions

of fair play and substantial justice. Id. Courts have no power over one whose

contacts with the jurisdiction are random, fortuitous, or attenuated. See Asahi Metal

Indus. Co. v. Superior Court of Cal., 480 U.S. 102, 112, 107 S.Ct. 1026, 94 L.Ed.2d

92 (1987); Burger King Corp.v. Rudzewicz, 471 U.S. 462, 475, 105 S.Ct. 2174, 85

L.Ed.2d 528 (1985).

      Plaintiff cannot carry his burden of “establishing a prima facie case of

personal jurisdiction.”   Dugan v. Jarvis, 725 F. App’x 813 (11th Cir. 2018).

Connors works “in Washington, D.C.” Hopper v. Barr, No. 5:18-cv-01147-MGL-


                                           9
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 10 of 28



KDW, 2019 WL 3938076, at *21 (D.S.C. July 31, 2019). Plaintiff accuses Connors

of no conduct in Florida, let alone acts “purposely establish[ing] minimum contacts

with “the state sufficient to justify “haul[ing] [him] into court” across the country.

Tamburo v. Dworkin, 601 F.3d 693, 701 (7th Cir. 2010) (internal quotation marks

omitted) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985));

Walden v. Fiore, 571 U.S. 277, 284 (2014) (“[T]he defendant’s suit-related conduct

must create a substantial connection with the forum State.”). At best, Plaintiff

demonstrates that Connors played some role in making decisions whose effects were

felt in the Southern District of Florida, which is not enough. See Walden, 571 U.S.

at 286 (“random, fortuitous, or attenuated contacts [a defendant] makes by

interacting with other persons affiliated with the State” cannot establish jurisdiction)

(internal quotation marks omitted). Standing alone, this absence of “minimum

contacts” defeats Count 2 involving Connors

      In this case, at relevant times, Connors did not reside in the forum state and

does not appear to have the necessary minimum contacts required to permit the court

to exercise personal jurisdiction over him. Connors did not create the necessary

minimum contacts with the forum state when he signed Plaintiff’s administrative

remedy responses and or rejections. The mere act of signing the administrative

remedy forms or rejections, by itself, is a ministerial function that does not create a

purposeful contact with the forum state. At no point did doing so require Connors

                                          10
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 11 of 28



to travel to the institution in South Florida or Florida for that matter. Such random

and fortuitous contact with the forum state, such as the mere processing of Plaintiff’s

administrative remedy, is not sufficient to exercise personal jurisdiction over

Connors. This is particularly true in a Bivens action where the essence of the claim

is personal involvement with the Plaintiff. See Peppers v. Coates, 887 F.2d 1493,

1498 (11th Cir. 1989) (liability in a Bivens action may be imposed upon a defendant

only if he or she is personally responsible for the constitutional violation alleged in

the Complaint). In this case, Connors never resided in the forum state and had no

personal involvement with the Plaintiff other than indirect mailings. Moreover, that

Connors is a government officer is not, in and of itself, sufficient to establish

personal jurisdiction in Flordia’s federal district court. See Stafford v. Briggs, 444

U.S. 527, 100 S.Ct. 774, 63 L.Ed.2d 1 (1981). For this Bivens action, personal

jurisdiction over Connors is improper. Accordingly, Connors should be dismissed

from the instant case for lack of personal jurisdiction.

      3.     This Court Should Decline to Imply a Novel Bivens Remedy.
      Plaintiff has no automatic right to sue Connors for money damages. Effex

Capital, LLC v. Nat’l Futures Ass’n, 933 F.3d 882, 891 (7th Cir. 2019) (citing Ziglar

v. Abbasi, 137 S. Ct. 1843, 1857 (2017). The Supreme Court has recognized Bivens

remedies only three times: (1) a “Fourth Amendment unreasonable search[] and

seizure[]” claim (Bivens, 403 U.S. 388); (2) a “Fifth Amendment gender

                                          11
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 12 of 28



discrimination” claim (Davis v. Passman, 442 U.S. 228 (1979)); and (3) an “Eight

Amendment deliberate indifference to medical needs” claim over an inmate’s fatal

asthma attack (Carlson v. Green, 446 U.S. 14 (1980)). Ziglar v. Abbasi, 137 S.Ct.

1843, 1855-56 (2017). In Abbasi the Supreme Court made it clear that expanding

the Bivens remedy is now “a ‘disfavored judicial activity.’” Id. at 1857. “The idea

is that since Bivens is an implied remedy for damages under Constitutional principles

rather than a legislatively-created remedy like 42 U.S.C. § 1983, courts should not

expand that remedy unless there are special circumstances at hand.” Keller v.

Walton, No. 3:16-cv-00565-JPG-GCS, 2019 WL 1513498, at *1 (S.D. Ill. Apr. 8,

2019) (citing Abbasi, 137 S. Ct. at 1854–55).

             a.   The Special-Factors Framework

      A case that “differs ‘in a meaningful way’” from Bivens, Davis, and Carlson

“presents a ‘new [Bivens] context,’” Keller v. Walton, No. 16-0565-JPG-GCS, 2019

WL 2494169, at *2 (S.D. Ill. Jan. 28, 2019), report and recommendation adopted

sub nom. Keller, 2019 WL 1513498 (citing Abbasi, 137 S. Ct. at 1859–60), and may

not move forward unless the court first considers: (1) whether “alternative, existing

process[es]” exist to address the allegedly unconstitutional conduct; and (2) whether

any other “special factors counsel[] hesitation” in implying a damages remedy,

Wilkie v. Robbins, 551 U.S. 537, 550 (2007) (quoting Bivens, 403 U.S. at 396);

Abbasi, 137 S. Ct. at 1857. This two-prong inquiry “concentrate[s] on whether the


                                         12
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 13 of 28



Judiciary is well suited, absent congressional action or instruction, to consider and

weigh the costs and benefits of allowing a damages action to proceed.” Hernandez

v. Mesa, 137 S. Ct. 2003, 2006 (2017) (quoting Abbasi, 137 S. Ct. at 1858). At

bottom, “[t]he question is ‘who should decide’ whether to provide for a damages

remedy, Congress or the courts?” Abbasi, 137 S. Ct. at 1857 (quoting Bush v. Lucas,

462 U.S. 367, 380 (1983)). “The answer most often will be Congress.” Abbasi, 137

S. Ct. at 1857.

             b.   This Case Presents a New Bivens Context.

      The Supreme Court has neither recognized a Bivens remedy for denying

inmate grievances, nor addressed what specific accommodations the Constitution

guarantees prisoners with gender dysphoria. Carlson alone has any similarities to

this case, but not enough to avoid a special-factors inquiry. See Abbasi, 137 S. Ct. at

1865 (Even where “[t]he differences between [a] claim and the one in Carlson are

perhaps small,” “the new-context inquiry is easily satisfied.”). Carlson arose out of

a fatal, pre-PLRA medical emergency. So the inmate could not have turned to the

administrative remedy process or a suit for equitable relief. See Abbasi, 137 S. Ct. at

1865. And Mr. Carlson died because those on the scene made obvious errors in

responding to a physical condition with clear-cut treatment protocols. See Carlson,

446 U.S. at 16 n.1 (describing prison staff “fail[ing] to give him competent medical

attention [for an asthma attack] for some eight hours,” “administer[ing]


                                          13
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 14 of 28



contraindicated drugs,” and “attempt[ing] to use a respirator known to be

inoperative”).

      Plaintiff, by contrast, does not claim that prison officials affirmatively

worsened his condition in the face of an emergency, nor does Plaintiff claim that he

did not receive treatment for his medical needs. Doc. 43. Here instead Plaintiff

seeks to impose liability on Connors based on the administrative denial of an

alternative course of treatment for a psychological condition with rapidly evolving

protocols. See Abbasi, 137 S. Ct. at 1860 (“meaningful” differences include factors

such as “the rank of the officers involved,” “the extent of judicial guidance as to how

an officer should respond to the problem or emergency to be confronted,” and

“potential special factors that previous Bivens cases did not consider”); Arar v.

Ashcroft, 585 F.3d 559, 580 (2d Cir. 2009) (“In the small number of contexts in

which courts have implied a Bivens remedy, it has often been easy to identify both

the line between constitutional and unconstitutional conduct, and the alternative

course which officers should have pursued.”). This makes a special-factors inquiry

mandatory.

             c.   Special Factors Counsel Against a Bivens Remedy.

                  (i) Alternatives Exist, Administrative Processes Are
                      Available.

      An inmate unhappy with her housing assignment or medical treatment can

avail herself of a number of additional alternatives. Chief among these are the multi-

                                          14
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 15 of 28



tiered administrative remedies created by the PLRA. See Abbasi, 137 S. Ct. at 1865;

18 U.S.C. § 3626(g)(2); Goree v. Serio, 735 F. App’x 894, 895 (7th Cir. 2018)

(“Where Congress has established an alternative remedial structure to protect a

constitutional right, the Supreme Court has strongly cautioned that the courts should

not create a second remedy.”). Plaintiff had the BOP administrative remedy process

available to him and he sought relief through the BOP administrative remedy

process. Doc. 43. This makes a Bivens remedy in- appropriate. Id. at 895; see,

e.g., Grady v. Kinder, No. 18-cv-2159-JPG, 2019 WL 718534, at *2 (S.D. Ill. Feb.

20, 2019), appeal filed, No. 19-1442 (7th Cir. Mar. 12, 2019) (declining to recognize

a Bivens due process claim where “Plaintiff has access to alternative remedies

through the BOP’s administrative remedies program”).

             d.     Additional Special Factors Not Present in Carlson

                  (i)   Congressional Action Counseling Against a Remedy

      Congress never enacted a federal counterpart to 42 U.S.C. § 1983. Abbasi,

137 S. Ct. at 1857. In the PLRA, it provided no “standalone damages remedy against

federal jailers,” giving rise to the inference that “Congress chose not to extend the

Carlson damages remedy to cases involving other types of prisoner mistreatment.”

Abbasi, 137 S. Ct. at 1865. The Prison Rape Elimination Act also conferred no new

right of action on inmates. See 34 U.S.C. §§ 30301–30309.




                                         15
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 16 of 28



      And in 2007 and 2009, Congress rejected the Prison Abuse Remedies Act,

neither iteration of which would have gone so far as to create the sort of remedy

Plaintiff seeks to pursue here. See James, Reforming Prison Litigation Reform:

Reclaiming Equal Access to Justice for Incarcerated Persons in America, 12 Loy. J.

Pub. Int. L. 465, 490 (2011).

                (ii)   Suits Over Housing Designations Implicate Separation-
                       of-Powers Concerns.

      Prison housing decisions have long “rest[ed] within the sound discretion of

the Attorney General by virtue of the authority vested in him under 18 U.S.C. §

4001.” Marchesani v. McCune, 531 F.2d 459, 461 (10th Cir. 1976); accord King v.

Cross, No. 12-1280-CJP, 2014 WL 185015, *5-6 (S.D. Ill. Jan. 16, 2014). This

includes “provid[ing] suitable quarters” for all federal detainees. 18 U.S.C. §

4042(a)(2). Rather than dictate the minutiae of such decisions, Congress laid out five

general, enumerated factors for consideration. 18 U.S.C. § 3621(b). In the PREA,

Congress also deferred to the Attorney General’s “independent judgment.” U.S.

Dep’t of Justice, PREA Regulatory Impact Analysis p.15 (May 17, 2012). Similarly,

Congress barred certain types of claims under the Administrative Procedure Act, in

order to ensure “that [BOP] is able to make decisions concerning the appropriate

facility . . . for a particular prisoner without constant second-guessing” on the part

of the judiciary. S. Rep. No. 98-225, at 149 (1983), reprinted in 1984 U.S.C.C.A.N.

3182, 3332; see Brown v. Holder, 770 F. Supp. 2d 363, 365 (D.D.C. 2011). So

                                         16
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 17 of 28



there can be no question of congressional “intent to allow the BOP to rely on its own

judgment in . . . placing [prisoners] in institutions.” Cohen v. United States, 151 F.3d

1338, 1343– (11th Cir. 1998). Putting “the judicial branch in charge of designating

the place of confinement for a federal prisoner” would “collide[] with” Congress’

preference to the contrary. See Matter of Gee, 815 F.2d 41, 42 (7th Cir. 1987). As a

result, individual-capacity litigation over inmate housing designations poses exactly

the “the risk of disruptive intrusion by the Judiciary into the functioning of other

branches” described in Abbasi. 137 S. Ct. at 1860.

                (iii)   Implying a Remedy Would Invite an Onslaught of
                        Unworkable Litigation.

      Recognizing Plaintiff’s Eighth Amendment claim could bring a wide swath

of prison actions “within the Bivens regime,” Wilkie, 551 U.S. at 561, even those

that concern “issues and discretionary decisions that are not the business of federal

judges.” See Meachum v. Fano, 427 U.S. 215, 228–29 (1976) (rejecting the

argument that state inmate transfers fall “within reach of the procedural protections

of the Due Process Clause”). And expanding the universe of potential Bivens

defendants to include those who sign denials of grievances would guarantee that the

ensuing litigation takes the broadest, most burdensome form. See Abbasi, 137 S. Ct.

at 1858 (“It is not necessarily a judicial function to establish whole categories of

cases in which federal officers must defend against personal liability claims in the

complex sphere of litigation[.]”).

                                          17
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 18 of 28



      It would also create significant line-drawing challenges. See Wilkie, 551 U.S.

at 554 (describing “the difficulty of defining limits to legitimate zeal on the public’s

behalf”). The kind of ad hoc, multifactorial determinations at the heart of this case

do not lend themselves to a clear standard. “Transfers between institutions, for

example, are made for a variety of reasons and of- ten involve no more than informed

predictions as to what would . . . best serve institutional security or the safety and

welfare of the inmate.” Meachum, 427 U.S. at 225. On top of this “[t]here is no

consensus regarding the classification, housing, training, and supervision policies

and practices that best protect transgender women detainees.” Guzman-Martinez v.

Corr. Corp. of Am., No. CV 11-02390-PHX-NVW, 2012 WL 2873835, at *8 (D.

Ariz. July 13, 2012). That is precisely why “prison administrators . . . , and not the

courts” must “make the difficult judgments concerning institutional operations.”

Turner v. Safley, 482 U.S. 78, 89 (1987); see also Lamb v. Maschner, 633 F. Supp.

351, 353 (D. Kan. 1986) (“Even though a transfer [to a female prison] may relieve

plaintiff’s anxieties,” it risks “a violation of the women’s rights.”)

      Similarly, all “inmate medical care decisions must be fact-based with respect

to the particular inmate, the severity and stage of his condition, the likelihood and

imminence of further harm and the efficacy of available treatments.” Roe v. Elyea,

631 F.3d 843, 859 (7th Cir. 2011); see also Edmo, 935 F.3d at 769 (“[N]ot every

gender dysphoric person has the same medical needs.”). “[M]edical debate”


                                           18
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 19 of 28



continues to surround gender dysphoria. Gibson v. Collier, 920 F.3d 212, 221 (5th

Cir. 2019); Campbell, 936 F.3d at 547 n.3 (noting “debate” over surgery).

      These factors complicate the “close examination of professional standards and

the specific choices made by care providers” necessary to rule on a “deliberate

indifference” claim. Campbell, 936 F.3d at 548. They also highlight the propriety of

deferring to officials with specialized knowledge. See Thornburgh v. Abbott, 490

U.S. 401, 407–08; Hendrix ex el. G.P. v. Evenflo Co. Inc., 609 F.3d 1183 (11th Cir.

2010) (“Law lags science; it does not lead it.”).

      4.     Qualified Immunity Protects Connors.

             a.   At all relevant times, Connors was simply doing his job, thus
                  satisfying step 1 of the qualified immunity analysis.
      “Qualified immunity protects government officials performing discretionary

functions as long as their conduct ‘does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” See Sharp

v. Fisher, 532 F.3d 1180, 1183 (11th Cir. 2008) (quoting Beshers v. Harrison, 495

F.3d 1260, 1265 (11th Cir. 2007)).        Qualified immunity relieves government

officials from the need to “constantly err on the side of caution” by protecting them

from liability and the burdens of litigation. See Holmes v. Kucynda, 321 F.3d 1069,

1077 (11th Cir.2003)(citations omitted). To receive qualified immunity, the officer

must first show that he acted within his discretionary authority. See Lee v. Ferraro,

284 F.3d 1188, 1194 (11th Cir. 2002). In determining whether an employee acted

                                          19
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 20 of 28



within his discretionary authority, the Eleventh Circuit engages in a “two-fold”

inquiry. See Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265 (11th

Cir. 2004)(quoting McCoy v. Webster, 47 F.3d 404, 407 (11th Cir. 1995)). At the

first step, the court asks “whether the government employee was … performing a

legitimate job-related function (that is, pursuing a job-related goal).” Id. “Put

another way, to pass the first step of the discretionary function test for qualified

immunity, the defendant must have been performing a function that, but for the

alleged constitutional infirmity, would have fallen within his legitimate job

description.” Id. At the second step, the court asks whether the government

employee was performing the job-related function “through means that were within

his power to utilize.” Id.

      Here, the acts Plaintiff complains about (denying Plaintiff’s administrative

remedy appeals) were taken by Connors within the scope of his day-to-day job duties

as a BOP official, Plaintiff’s Second Amended Complaint makes this clear. Doc.

43. Holloman ex rel. v. Harland, 370 F.3d 1252, 1265 (11 th Cir. 2004)(explaining

that a government employee acts within the scope of discretionary authority when

he performs legitimate job-related functions through means that were in his power

to use).




                                        20
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 21 of 28




              b.   There has been no violation of Plaintiff’s Constitutional Rights
                   and Defendants are entitled to qualified immunity.

      “Once the Defendants have established that they were acting within their

discretionary authority, the burden shifts to the plaintiff to show that qualified

immunity is not appropriate.” Gonzalez, 325 F.3d at 1234. To determine whether

qualified immunity is appropriate after the court determines that the Defendants

were acting within their discretionary authority, the court must consider two

different issues. Saucier v. Katz, 533 U.S. 194, 200 (2001). The court looks at: (1)

whether the facts, taken in the light most favorable to the Plaintiff, demonstrate that

the Defendant official’s conduct violated a constitutional right of the Plaintiff, and

(2) whether the right allegedly violated was clearly established. Smith v. Sheriff,

Clay County, Fla., 2013 WL 425562, at *3 (11th Cir. Feb. 5, 2013)(slip op.)(citing

Saucier v. Katz, 533 U.S. 194, 201 (2001)). Courts may exercise their sound

discretion in deciding which of the two issues should be addressed first in light of

circumstances in the particular case at hand. Pearson v. Callahan, 555 U.S. 223,

236 (2009).

              c.   Plaintiff Fails to Establish That Connors Personally Violated
                   Any Right.

                   (i) Administrative Grievance Denials Are Not Personal
                       Involvement.

      “[E]ach Government official . . . is only liable for his or her own misconduct.”

Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). There must be individual participation

                                          21
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 22 of 28



and involvement by the defendant.         Connors, the National Inmate Appeals

Administrator, is in this lawsuit because he or his office responded or denied

Plaintiff’s administrative remedy appeals. Doc. 43.        This is not enough. See

George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Ruling against a prisoner on

an administrative complaint does not cause or contribute to the violation.”). This

absence of alleged personal participation entitles Connors to qualified immunity. See

Hopper, 2019 WL 3938076, at *11 (refusing to “infer personal involvement” when

“Defendant Connors . . . is not mentioned in the Complaint except where Plaintiff

lists his role as Administrator of National Inmate Appeal and as the person who had

the final decision on inmate appeals”).

                 (ii) The Constitution Does Not Entitle Plaintiff to Unilaterally
                      Demand the Additional Accommodations She Seeks.

      Although Plaintiff received hormone therapy, Plaintiff asserts a constitutional

right to gender-affirming surgery. Doc. 43.    But even if personally attributable to

Connors, “no case clearly establishes that denying treatment beyond hormone

therapy is unconstitutional.” Campbell, 936 F.3d at 549.

      “[P]risons aren’t obligated to provide every requested treatment once medical

care begins.” Id. at 548. Their medical decisions are only “deliberately indifferent”

if “no minimally competent professional would have” made them. Id. (quoting Sain

v. Wood, 512 F.3d 886, 895 (7th Cir. 2008)); see also Arnett, 658 F.3d 742 at 758

(no constitutional violation where “treatment wasn’t so far afield of accepted

                                          22
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 23 of 28



professional standards as to raise the inference that it was not actually based on

medical judgment.”). Nothing Plaintiff alleges comes close.

      This is because there is no authority establishing the particular rights Plaintiff

asserts. Likewise, and regardless of gender identity, inmates have no right to any

particular housing classification. See Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976)

(prison housing assignments are matters delegated to the “full discretion” of federal

prison officials and thus implicate “no legitimate statutory or constitutional

entitlement sufficient to invoke due process”). No case requires the categorical

assignment of transgender inmates to all-female facilities, an inherently problematic

rule from the standpoint of prison administration. And, until after this case was

filed, every federal court of appeals to consider the question had found that denying

“surgery to a transgender inmate” does not violate the Eighth Amendment. Gibson,

920 F.3d at 215–16 (citing Kosilek, 774 F.3d at 76–78, 87–88, 96).

      In this case, Plaintiff has alleged a serious medical need, namely, gender

dysphoria. The Eleventh Circuit has expressly held that gender dysphoria is a

serious medical need. See Kothmann v. Rosario, 558 Fed. Appx. 907, 911 (11th

Cir. 2014)(unpublished)(recognizing GID as a serious medical need).

      The subjective component requires the plaintiff to demonstrate that prison

officials acted wantonly, with deliberate indifference to the plaintiff’s serious needs.

See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Wilson v. Seiter, 501 U.S. 294,


                                          23
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 24 of 28



298-99 (1991). Deliberate indifference is the reckless disregard of a substantial risk

of serious harm, mere negligence will not suffice. Id. at 835-36. Consequently,

allegations of medical malpractice or negligent diagnosis and treatment fail to state

an Eighth Amendment claim of cruel and unusual punishment. See Estelle v.

Gamble, 429 U.S. at 106. The inadvertent or negligent failure to provide adequate

medical care “cannot be said to constitute ‘an unnecessary and wanton infliction of

pain.’” Estelle v. Gamble, 429 U.S. at 105-106; Wilson v. Seiter, 501 U.S. at 298.

      The Eleventh Circuit has provided guidance concerning the distinction

between “deliberate indifference” and “mere negligence.” For instance, “an official

acts with deliberate indifference when he knows that an inmate is in serious need of

medical care, but fails or refuses to obtain medical treatment for the inmate.”

Lancaster v. Monroe County, 116 F.3d 1419, 1425 (11th Cir. 1997).                 The

“deliberate indifference” standard may be met in instances where a prisoner is

subjected to repeated examples of delayed, denied, or grossly incompetent or

inadequate medical care,; prison personnel fail to respond to a known medical

problem, or prison doctors take the easier and less efficacious route in treating an

inmate.   See e.g. Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989).

Allegations that raise only claims of mere negligence, neglect, or medical

malpractice are insufficient to recover on a section 1983 claim. Estelle v. Gamble,

supra. In fact, once an inmate has received medical care, courts are hesitant to find


                                         24
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 25 of 28



that an Eighth Amendment violation has occurred. Hamm v. DeKalb Cty, 774 F.2d

1567, 1575 (11th Cir. 1985). Treatment violates the Eighth Amendment only if it

involves “something more than a medical judgment call, an accident, or an

inadvertent failure,” Murrell v. Bennett, 615 F.2d 306, 310 n.4 (5th Cir. 1980). It

must be “so grossly incompetent, inadequate, or excessive as to shock the conscience

or to be intolerable to fundamental fairness.” Rogers v. Evans, 792 F.2d 1052, 1058

(11th Cir. 1986).

      This is clearly a case where the Plaintiff has received medical attention, and

the dispute is over the adequacy of that attention. Shorter v. United States, 2018

WL 8918217, at *12-13 (S.D. Fla., 2018).      Under these circumstances, the courts

should be reluctant to question the accuracy or appropriateness of the medical

judgments that were made. Harris v. Thigpen, 941 F.2d 1495, 1507 (11th Cir.

1991). Thus, courts that have faced the issue involved in this case (called “gender

dysphoria” by psychologists) have consistently held that the Eighth Amendment

does not entitle a prison inmate to a particular type of curative treatment [(i.e.,

estrogen therapy followed by the surgical removal of the genitals and the

construction of a vagina-substitute out of penile tissue)], for gender dysphoria. See

Maggert v. Hanks, 131 F.3d 670, 672 (7th Cir. 1997).




                                         25
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 26 of 28




             d.     Plaintiff Alleges No Violation of Any Clearly Established
                    Right.

      Qualified immunity “gives officials ‘breathing room to make reasonable but

mistaken judgments about open legal questions,’” Abbasi, 137 S. Ct. at 1866

(quoting al-Kidd, 563 U.S. at 743), by barring individual-capacity lawsuits unless

they involve the violation of a right that “was ‘clearly established’ at the time of the

challenged conduct.” al-Kidd, 563 U.S. at 735 (quoting Harlow, 457 U.S. at 818);

see also Hope v. Pelzer, 536 U.S. 730, 731 (2002) (“[B]efore they are subjected to

suit, officers [must be] on notice that their conduct is unlawful.”). The housing and

medical decisions that Plaintiff challenges were not “deliberate indifference” at all,

much less clearly established Eighth Amendment violations. See Catlin v. City of

Wheaton, 574 F.3d 361, 369 (7th Cir. 2009) (“If there is a legitimate question as to

the existence of the right at issue, then qualified immunity attaches.”). Nor could

Connors have been on notice that signing denials of administrative grievances could

expose him to personal liability. See supra pp.16–17; cf. Abbasi, 137 S. Ct. at 1868

(“[T]he fact that the [circuit] courts are divided as to whether or not a [42 U.S.C.] §

1985(3) conspiracy can arise from official discussions between or among agents of

the same entity demonstrates that the law on the point is not well established.”). This

holds especially true where the grievances involve medical decisions. See Giles v.

Godinez, 914 F.3d 1040, 1049 (7th Cir. 2019), docketing petition for cert., No. 18-

1504 (U.S. June 3, 2019) (“[N]on-medical officials may reasonably defer to the

                                          26
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 27 of 28



judgment of medical professionals regarding inmate treatment.”); Wojtaszek v.

Litherland, No. 3:08-cv-317-JPG, 2010 WL 1325248, *3 (S.D. Ill. Mar. 26, 2010)

(“The Seventh Circuit has consistently declined to hold responsible non-medical

prison officials who investigate and respond to grievances for deliberate

indifference.”). So Plaintiff falls short of overcoming qualified immunity.

                                 CONCLUSION

      Defendants respectfully request that this court grant its motion to dismiss

Plaintiff’s Second Amended Complaint.

      Respectfully submitted,

                                              Respectfully submitted,

                                              LAWRENCE KEEFE
                                              United States Attorney

                                              /s/ Herbert S. Lindsey
                                              Herbert S. Lindsey
                                              Assistant U.S. Attorney
                                              Texas Bar No. 00784476
                                              111 North Adams Street,
                                              Tallahassee, FL 32502
                                              (850) 942-8430
                                              herbert.lindsey@usdoj.gov




                                         27
     Case 4:19-cv-00108-WS-MAF Document 48 Filed 10/28/19 Page 28 of 28




                        LOCAL RULE 7.1(F) CERTIFICATE

       I HEREBY CERTIFY that this memorandum contains 6,202 words, per

Microsoft Word’s word count, which complies with the word limit requirements set

forth in Local Rule 7.1(F).

                            CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that on October 28, 2019, the foregoing was filed

electronically with the Clerk of the Court using the CM/ECF filing system and that

a true copy has been furnished by Electronic Mail to Mrs. Marie A. Mattox, Attorney

for Plaintiff.

                                               /s/ Herbert S. Lindsey
                                               HERBERT S. LINDSEY
                                               Assistant U.S. Attorney




                                          28
